Citation Nr: 1520834	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-48 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to a higher level of special monthly compensation based on aid and attendance.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to November 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2008 RO decision.

The Veteran had a hearing before the undersigned in June 2010.  A transcript of the hearing has been associated with the claims file.

The Veteran's claim was remanded by the Board for additional development in September 2010 and October 2014.  The matter again is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the last adjudication of the claim was a Supplemental Statement of the Case (SSOC) issued in February 2015.  In April 2015, a Male Reproductive System Conditions Disability Benefits Questionnaire was completed and added to the record.  

According to pertinent regulatory criteria, an SSOC will be issued and furnished to a Veteran and his or her representative, following the receipt of additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and transferred to the Board.  38. C.F.R. § 19.37(a) (2014).  As such, it is incumbent upon the RO through the AMC to review the evidence and issue an SSOC.




Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for entitlement to a higher level of special monthly compensation based on aid and attendance.  In particular, review all the evidence that was submitted since the February 2015 SSOC.  If the benefit sough on appeal remains denied, issue an SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

